Citation Nr: 0938185	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  02-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of death pension benefits in the calculated amount of 
$15,311.20 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to 
December 1944.  He died in February 1986.  The appellant in 
this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the Committee denied the appellant's 
request for a waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $15,311.20, on 
the basis that her request was not timely filed.

In October 2007 and October 2008, the Board remanded the 
matter to the RO for the purpose of affording the appellant a 
hearing before a Veterans Law Judge.  As set forth below, 
another remand of this matter is unfortunately required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2007 remand, the Board noted that although the 
appellant had requested a personal hearing before a Veterans 
Law Judge at the RO, she had not yet been afforded her 
requested hearing.  Thus, the Board remanded the matter to 
the RO for corrective action.

Pursuant to the Board's remand, the appellant was scheduled 
for a hearing before a Veterans Law Judge at the RO, to be 
held in September 2008.  In an August 2008 letter, the 
appellant was notified of the time and date of the scheduled 
hearing.  Nonetheless, she failed to appear for the hearing 
and neither furnished an explanation for her failure to 
appear nor requested a postponement or another hearing.  

Ordinarily, when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (2008).  In reviewing 
the record, however, the Board observed that the August 2008 
letter sent to the appellant for purposes of notifying her of 
the hearing was mailed to an incorrect address, raising the 
possibility that she did not receive the letter.  
Specifically, the record shows that the August 2008 letter 
was mailed to house number 958, rather than house number 955, 
the address listed by the appellant on her most recent VA 
Form 572, Request for Change of Address.  

As a result, in October 2008, the Board remanded the matter, 
directing the RO to schedule the appellant for another 
hearing, with notification sent to her correct and most 
recent address of record.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2008).  Unfortunately, after rescheduling the hearing, the 
RO mailed notification of the hearing to the same incorrect 
address.  Correspondence to that address has been returned as 
undeliverable.  Another remand is therefore required.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand).  

The Board wishes to advise the appellant that VA regulations 
provide that a hearing on appeal must be granted if a 
claimant, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2008).  The importance 
of responding to a request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (2007), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Nonetheless, hearings are not 
mandatory and the appellant may withdraw her request at any 
time prior to the hearing.  


Accordingly, this case is REMANDED for the following:

1.  The RO should make every effort to 
ascertain the appellant's correct mailing 
address, with the assistance of her 
representative if necessary.  

2.  The appellant should then be 
scheduled, in accordance with appropriate 
procedures, for a personal hearing before 
a Veterans Law Judge at the RO.  
38 U.S.C.A. § 7107 (West 2002).  She 
should be duly notified of the hearing by 
mail sent to her correct address.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




